Citation Nr: 9925598	
Decision Date: 09/08/99    Archive Date: 09/21/99

DOCKET NO.  95-19 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Esq.


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel







INTRODUCTION

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a November 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  The veteran had active service from 
June 1967 to October 1971. 

In a September 1997 decision, the Board determined that the 
veteran was not entitled to a permanent and total disability 
evaluation for pension purposes.  The veteran appealed this 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  And, in January 1999, the Court ordered that 
the September 1997 Board decision be vacated, and that the 
case be remanded to the Board for further development. 


FINDINGS OF FACT

1.  The veteran's nonservice-connected disabilities include 
post traumatic stress disorder (PTSD), rated as 30 percent 
disabling; gastritis and chronic obstructive pulmonary 
disease (COPD), both rated as 10 percent disabling; and a 
knee condition, headaches, and exposure to Agent Orange, all 
rated as 0 percent disabling.  The veteran has been assigned 
a combined 40 percent evaluation for his nonservice connected 
disabilities.

2.  The veteran's nonservice connected PTSD restricts his 
ability to secure and retain employment.


CONCLUSION OF LAW

The requirements for entitlement to a permanent and total 
disability rating for pension purposes have been met.  38 
U.S.C.A. §§ 1155, 1502, 1521, 5107 (West 1991); 38 C.F.R. §§ 
3.102, 3.321, 3.340, 3.342, 4.15, 4.17 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is "well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991). See Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  That is, the Board finds that the veteran has 
presented a claim which is not implausible when his 
contentions and the evidence of record are viewed in the 
light most favorable to the claim.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed.  Accordingly, no further assistance 
to the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).

Under the provisions of 38 U.S.C.A. § 1521, pension is 
payable to a veteran who served for ninety (90) days or more 
during a period of war and who is permanently and totally 
disabled due to non-service-connected disabilities which are 
not the result of the veteran's willful misconduct.  
Permanent and total disability will be held to exist when an 
individual is unemployable as a result of disabilities that 
are reasonably certain to last throughout the remainder of 
that person's life. Talley v. Derwinski, 2 Vet. App. 282, 285 
(1992); 38 C.F.R. §§ 3.340(b), 4.15 (1998).

There are three alternative bases upon which a finding of 
permanent and total disability for pension purposes may be 
established. One way is to establish that the veteran has a 
lifetime impairment which is sufficient to render it 
impossible for an "average person" to follow a 
substantially gainful occupation under the appropriate 
diagnostic codes of the VA Schedule for Rating Disabilities. 
The "average person" standard is outlined in 38 U.S.C.A. § 
1502(a)(1) (West 1991) and 38 C.F.R. §§ 3.340(a), 4.15 
(1998). This process involves rating and then combining each 
disability under the appropriate diagnostic code to determine 
whether the veteran holds a combined 100 percent schedular 
evaluation for pension purposes.  However, a veteran who 
suffers the permanent loss of one or more limbs, or the sight 
in both eyes, or becomes permanently helpless or permanently 
bedridden, will be considered permanently and totally 
disabled for pension purposes on a de facto basis.  38 C.F.R. 
§ 4.15. Permanent total disability evaluations for pension 
purposes may also be authorized, provided other requirements 
of entitlement are met, for congenital, developmental, 
hereditary or familial conditions, as well as for 
disabilities that require indefinite periods of 
hospitalization.  38 C.F.R. § 3.342(b) (1998).

Alternatively, a veteran may establish permanent and total 
disability for pension purposes, absent a combined 100 
percent schedular evaluation, by proving that the individual 
(as opposed to the average person) has a lifetime impairment 
precluding the veteran from securing and following 
substantially gainful employment.  38 U.S.C.A. §§ 1502, 
1521(a) (West 1991); 38 C.F.R. § 4.17 (1998).  Under this 
analysis, if there is only one such disability, it must be 
ratable at 60 percent or more, and; if there are two or more 
disabilities, there must be at least one disability ratable 
at 40 percent or more, with a combined disability rating of 
at least 70 percent.

However, even if a veteran cannot qualify for permanent and 
total disability under the above rating scheme, a permanent 
and total disability rating for pension purposes may be 
granted on an extra-schedular basis if the veteran is 
subjectively found to be unemployable by reason of his or her 
disabilities, age, occupational background, and other related 
factors.  38 C.F.R. §§ 3.321(b)(2), 4.17(b) (1998).

In this case, the RO has assigned a combined 40 percent 
evaluation for the veteran's nonservice-connected 
disabilities.  See 38 C.F.R. § 4.25. These disabilities 
include PTSD rated as 30 percent disabling, gastritis and 
COPD both rated as 10 percent disabling, and a knee 
condition, headaches, and exposure to Agent Orange, all rated 
as 0 percent disabling.  Thus, the veteran does not meet the 
percentage requirements for an award of nonservice-connected 
disability pension benefits under the objective criteria.

In reviewing the evidence of record, however, the Board finds 
that there is a basis for granting a permanent and total 
disability rating for pension purposes on an extra-schedular 
basis under 38 C.F.R. § 3.321(b)(2) and 4.17. The evidence 
reveals that the veteran has been treated for his PTSD since 
1984 at various VA medical facilities including, but not 
limited to the VA Medical Centers in Shridan, Wyoming; Tomah, 
Wisconsin; Columbia, Missouri; Kansas City, Missouri; 
Leavenworth, Kansas; and North Little Rock, Arkansas.

Specifically, the Board finds that the records from the VA 
Medical Center (VAMC) in North Little Rock, Arkansas, dated 
June 1994 reveal the veteran had multiple hospitalizations to 
general psychiatry during the prior several months with a 
worsening of his PTSD symptomatology and associated 
depression/anxiety.  These records also indicate the veteran 
had serious alcohol difficulties with a loss of job, loss of 
relationships and legal problems.  As well, the records note 
he reported passive suicidal ideation in the past, many 
episodes of violent assaults towards others with consequent 
incarceration, and preoccupation/intrusive recollection 
regarding the war.  He was diagnosed with PTSD with mild 
depression/anxiety, and a history of sociopathic features; 
and was assigned a global assessment of functioning (GAF) 
score of 35-40 which, according to the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, (DSM-IV) equates to some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).

Additionally, records from the VAMC in Leavenworth, Kansas, 
dated from June 1994 to August 1994 reveal the veteran was 
hospitalized from June to July 1994 for reported worsening of 
PTSD symptomatology.  Notably, the hospitalization summary 
indicates the veteran's diagnoses were rule out PTSD with 
depression and anxiety, and history of alcohol abuse.  And, 
although the veteran reported that he was in jail for selling 
a satellite dish for a company which did not deliver the dish 
to the customer, he was assigned a GAF score of 40-50 which, 
according to the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, (DSM-IV) equates to serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job). 

After a review of the evidence, the Board finds that, 
although the veteran may be able to obtain marginal 
employment, as reflected in the VAMC in Leavenworth, there is 
no evidence in the records showing that the veteran may be 
able to sustain such employment once obtained, or that he 
will be able to secure and retain better employment, due to 
the severity of his nonservice connected PTSD.  See 38 C.F.R. 
§ 4.17(a) (1998).  As such, the Board finds that the veteran 
is unable to secure and follow a substantially gainful 
occupation by reason of a disability which is likely to be 
permanent, and thus, concludes that entitlement to a 
permanent and total disability rating for pension purposes is 
warranted.  See 38 C.F.R. § 3.102, 3.321(b)(2), 4.17.


ORDER

Subject to the laws and regulations governing the payment of 
monetary benefits, a permanent and total disability rating 
for pension purposes is granted.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

